Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is responsive to amendment filed on 5/31/2022. Claims 1 and 14 are independents. Claims 1 and 14 are amended. Claims 1-16 are currently pending.

Response To Arguments
Applicant's arguments filed on 5/31/2022 have been fully considered but they are not persuasive. In claim 1, Applicant recites generate a first parity using first data stored in the non-volatile memory and the generated key value to store the first data and the generated first parity in the first area and argues that the key of Lee cannot be used to calculate the parity of the target data. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., [f]or the key of Lee cannot be used to calculate the parity of target data (p.6 second para. in Remarks filed on 5/31/2022)) are not recited in the rejected claim(s). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). It seems that Applicant claimed the key is used to calculate the parity data and Lee does not teach this. However, Examiner respectfully disagrees. The claim language seems to suggest that controller generates first parity using first data and stores the first parity and the first data using the generated key. The generated key is not used in generating the first parity.

Claim Rejections -35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

	Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over Hahn et al. (US 20180039541 A1), hereinafter Hahn, in view of Lee et al. (US 20170255508 A1), hereinafter Lee.
	
	Regarding claim 1, Hahn teaches a memory system, connectable to a host that includes a first volatile memory (FIG. 1 #102 [memory system], #170 [host], #141 [first volatile memory], #142 [host memory buffer (HMB)] and para. 0018, one or more volatile memories), the system comprising:
	a non-volatile memory (FIG. 1 #104 and para. 0020, memory device 103
includes a memory 104, such as a non-volatile memory of storage elements included in a memory die of the memory device 103); and
	a controller (FIG. 1 #120) configured to cause a first area of the first volatile memory to temporarily store data from the non-volatile memory (FIG. 1, store data #110 to data #113; para. 0029, [t]he controller 130 may be configured to perform the relocation operation in part by reading the data 110 from the first portion 108 of the memory 104, storing the data to the HMB 142), wherein the controller is further configured to:
	generate a first parity using first data stored in the non-volatile memory to store the first data and the generated first parity in the first area (para. 0032, controller 130 may modify or manipulate the data 110 to generate the data 113 prior to storing the data 113 to the HMB 142); and
	read the first data and the first parity stored in the first area to verify the read first data using the read first parity (para. 0034 and 0035, retrieving (e.g., reading), by the controller 130, the data 113 from the HMB 142; the controller 130 may provide the data bits 131 of the data 113 to the ECC engine 111, and the ECC engine 111 may generate second parity bits 139 based on the data bits 131 of the data 113 read from the HMB 142. For example, the ECC engine 111 may generate the second parity bits 139 according to a same ECC scheme used to generate the first parity bits 133. The controller 130 may provide the first parity bits 133 of the data 113 read from the HMB 142 and the second parity bits 139 to the comparator 112. The comparator 112 may compare the first parity bits 133 to the second parity bits 139 to determine whether the first parity bits 133 and the second parity bits 139 match [comparator verifies data using parity bits]).
	Hahn does not explicitly disclose element key involved in the above process. However, in analogous art, Lee teaches element key involved in the above process (FIGs. 2 and 4, key; or FIGs. 5 and 7 show memory controller using generated hash [generated key] to store data and parity).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Hahn and Lee because this object storage using a specific key corresponding specific data has advantage over block file storage (Lee para. 0046 and 0047). 
	
	Regarding claim 2, the combination of Hahn and Lee teaches all of the limitations of claim 1, as described above. Lee further teaches wherein the controller is configured to generate a first key value as the key value in response to receiving, from the host, an instruction to enable the controller to use the first area (para. 0009, manage key-value mapping information that identifies a correspondence relationship between the value, a first key and a parity, receive a key from the host, determine the received key corresponds to the first key, based on the determination, read, from the plurality of memory devices, the data that corresponds to the value that is identified by the key-value mapping information as having the correspondence relationship with the first key, and output the value to the host based on the read data, wherein the memory controller is further configured to detect an error of the read data based on the parity that is identified by the key-value mapping information as having the correspondence relationship with the value and the key; para. 0063, The key-value mapping manager 1253a may include one or more analog circuits and/or logic circuits to perform the above-described functions and functions to be described below. Alternatively or additionally, the key-value mapping manager 1253a may be implemented by a processor configured to execute program code including instructions corresponding to the above-described functions and functions to be described below. For example, the processor of the memory controller 1253 may embody the key-value mapping manager 1253a by executing program code including instructions corresponding to the operations described herein as being performed by the key-value mapping manager 1253a. In some cases, the key-value mapping manager 1253a may be implemented in a hybrid form of hardware and software.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Hahn and Lee because it improves speed of processing data since volatile memory can operate at higher speed (Lee para. 0040 and 0041)..

	Regarding claim 3, the combination of Hahn and Lee teaches all of the limitations of claim 1, as described above. Lee further teaches wherein after receiving, from the host, an instruction to disable the controller to use the first area, the controller is configured to generate a second key value different from the first key value as the key value in response to receiving, from the host, an instruction to enable the controller to use a second area of the first volatile memory ( para. 0071, the buffer 132 may operate when the comparison result of the comparator 131 indicates that the value size is identical to the ECC unit size. When the value size is the same as the ECC unit size, the buffer 132 may buffer the value. In this case, the padding operation may not be performed).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Hahn and Lee because it uses volatile memory-based storage may process frequently accessed data at a high speed, and may manage such data efficiently (Lee para. 0049).

	Regarding claim 4, the combination of Hahn and Lee teaches all of the limitations of claim 3, as described above. Lee further teaches wherein the controller is configured to: generate a second parity using second data stored in the second area and the second key value and cause the second parity to be stored in the second area; and read the second data and the second parity, and then verify the read second data using the read second parity and the second key value (para. 0009, manage key-value mapping information that identifies a correspondence relationship between the value, a first key and a parity, receive a key from the host, determine the received key corresponds to the first key, based on the determination, read, from the plurality of memory devices, the data that corresponds to the value that is identified by the key-value mapping information as having the correspondence relationship with the first key, and output the value to the host based on the read data, wherein the memory controller is further configured to detect an error of the read data based on the parity that is identified by the key-value mapping information as having the correspondence relationship with the value and the key).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Hahn and Lee because it uses volatile memory-based storage may process frequently accessed data at a high speed, and may manage such data efficiently (Lee para. 0049).

	Regarding claim 5, the combination of Hahn and Lee teaches all of the limitations of claim 2, as described above. Lee further teaches wherein in response to receiving, from the host, an instruction to disable the controller to use the first area, the controller is configured to use the first key value as the key value in response to receiving, from the host, an instruction to specify the first area and the data stored in the first area to be used continuously to enable the controller to use the first area (para. 0059, when the host 1100 intends to store a value V1 in the object storage 1250, the host 1100 may provide the object storage 1250 with the value V1 and a key Oxaaa corresponding to the value V1. The object storage 1250 may store data corresponding to the value V1 in the memory block 1251. The object storage 1250 may store an address of a memory area that stores the data corresponding to the value V1, and the key Oxaaa, in the key-value mapping table TABl. The key-value mapping table TABl may be managed such that the key Oxaaa corresponds to the address of the memory area storing the data corresponding to the value V1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Hahn and Lee because it uses volatile memory-based storage may process frequently accessed data at a high speed, and may manage such data efficiently (Lee para. 0049).

	Regarding claim 6, the combination of Hahn and Lee teaches all of the limitations of claim 5, as described above. Lee further teaches wherein the controller is configured to:
	generate a third parity using third data stored in the first area and the first key value and cause the third parity to be stored in the first area; and read the third data and the third parity, and then verify the read third data using the read third parity and the first key value (para. 0153, At time t3, the memory controller 1253 may generate a modified value. The modified value may be generated by adding the data PRE read from the memory block 1251 to the value received from the host 1100. The data PRE may fill the difference as much as the vacancy VCN. Accordingly, the modified value may have the ECC unit size, and the memory controller 1253 may generate a parity by performing ECC encoding on the modified value).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Hahn and Lee because it uses volatile memory-based storage may process frequently accessed data at a high speed, and may manage such data efficiently (Lee para. 0049).

	Regarding claim 7, the combination of Hahn and Lee teaches all of the limitations of claim 6, as described above. Hahn further teaches wherein the controller is configured to discard the first data when an error is determined in the read first data (para. 0043, controller 130 may be configured to perform an operation, such as writing, data correction, or re-execution of the relocation operation based on whether the data bits of the data read from the HMB 142 were corrupted or overwritten [discard] ( e.g., based on whether the decode operation is successful)).

	Regarding claim 8, the combination of Hahn and Lee teaches all of the limitations of claim 4, as described above. Lee further teaches wherein each of the first key value and the second key value includes a random number (para. 0100-0102, [t]he hash may be included in key value mapping information as data corresponding to the
received key).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Hahn and Lee because it decrease a length ( or size) of the received key shorten latency occurring when key value mapping information is accessed (para. 0101).

	Regarding claim 9, the combination of Hahn and Lee teaches all of the limitations of claim 2, as described above. Lee further teaches wherein the first key value includes a random number ( para. 0108, [w]hen the value data is stored in the memory block 1251, the memory controller 1253 may manage an address of a memory area that stores the value data, in the key-value mapping information. For example, the address may be stored in an address field of the key-value mapping table TAB3. Herein, the address may be included in the key-value mapping information such that the address corresponds to the key received from the host 1100 (or the hash) together with the value of the data stored at the address).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Hahn and Lee because it uses volatile memory-based storage may process frequently accessed data at a high speed, and may manage such data efficiently (Lee para. 0049).

	Regarding claim 10, the combination of Hahn and Lee teaches all of the limitations of claim 1, as described above. Lee further teaches further comprising: a second volatile memory, wherein the controller is configured to cause fourth data to be stored in the second volatile memory in response to determining that the fourth data read from the non-volatile memory is not to be stored in the first volatile memory (para. 0220, the first dummy memory cells DMC1 may be connected to a first dummy word line DWL1, and the second dummy memory cells DMC2 may be connected to a second dummy word line DWL2).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Hahn and Lee because it uses volatile memory-based storage may process frequently accessed data at a high speed, and may manage such data efficiently (Lee para. 0049).

	Regarding claim 11, the combination of Hahn and Lee teaches all of the limitations of claim 10, as described above. Lee further teaches wherein the fourth data includes at least one of unencrypted user data, data of a security key used in the memory system, or data of firmware used in the memory system (para. 0129, ECC processor 1253b may include an ECC decoding block 1253b2 that may perform ECC decoding on the value data read from the memory block 1251. The ECC decoding block 1253b2 may perform ECC decoding on the value data based on the parity stored in the key-value mapping table TAB3. In some cases, the ECC decoding block 1253b2 may further refer to the metadata stored in the key-value mapping table TAB3 to perform the ECC decoding and detect and/or correct an error of the value data; para. 0030, units and/or modules being implemented by microprocessors or similar, they may be programmed using software ( e.g., microcode) to perform various functions discussed herein and may optionally be driven by firmware).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Hahn and Lee because the nonvolatile memory based storage stores data regardless of power supply. Meanwhile, the volatile memory based storage loses data stored therein when it is not powered, but it operates faster than the nonvolatile memory based storage device (Lee para. 0004).

	Regarding claim 12, the combination of Hahn and Lee teaches all of the limitations of claim 2, as described above. Hahn further teaches wherein the instruction to enable the controller to use the first area conforms to a NVM Express standard (para. 0060, the bus interface may be a Non-Volatile Memory Express (NVMe) or fiber channel over Ethernet (FCoE) interface).

	Regarding claim 13, the combination of Hahn and Lee teaches all of the limitations of claim 2, as described above. Hahn further teaches wherein the instruction to enable the controller to use the first area conforms to a UFS standard (para. 0015, data storage device 102 may be embedded within the access device 170, such as in accordance with a Joint Electron Devices Engineering Council (JEDEC) Solid State Technology Association Universal Flash Storage (UFS) configuration).

	Regarding claim 14, Hahn teaches a method, comprising:
	reading data from a non-volatile memory (FIG. 1, store data #110 to data #113; para. 0029, [t]he controller 130 may be configured to perform the relocation operation in part by reading the data 110 from the first portion 108 of the memory 104, storing the data to the HMB 142);
	determining whether an instruction to enable a host volatile memory as a temporary storage area is received (para. 0018, controller 130 transmitting data back and forth between memory 104 and host memory buffer (HMB) 142 only if HMB is activated by instructions);
	The combination of Hahn and Lee teaches the following as shown in claim 1: generating, in response to receiving the instruction, a parity using the data stored in the non-volatile memory and to store the data and the generated parity in an area of the host volatile memory; and verifying the data using the parity and the key value in response to reading the data stored in the area of the host volatile memory.
	The element key involved in the above process is rejected as claim 1.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Hahn and Lee because this object storage using a specific key corresponding specific data has advantage over block file storage (Lee para. 0046 and 0047).
	
	Regarding claim 15, the combination of Hahn and Lee teaches all of the limitations of claim 14, as described above. Lee further teaches determining, in response to receiving the instruction, whether to store the data and the generated parity in the area of the host volatile memory based on at least one of: a type of the data, encryption of the data, or a security priority of the data (para. 0141, ECC selector 124 may determine an attribute, a type, and/or importance of the value data, based on the metadata. The ECC selector 124 may select an ECC decoder that employs an error correction scheme corresponding to the determined result, from among the ECC decoders 121, 122, and 123. Herein, when the importance is high or when it is expected that a value includes many errors, an ECC decoder having a higher error correction capability or an ECC decoder generating soft decision information may be selected).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the teachings of Hahn and Lee because it would way for when the importance is high or when it is expected that a value includes many errors, an ECC decoder having a higher error correction capability or an ECC decoder generating soft decision information may be selected (Lee para. 0141).

	Regarding claim 16, the combination of Hahn and Lee teaches all of the limitations of claim 14, as described above. Hahn further teaches storing, in response to not receiving the instruction, the data in an internal volatile memory (para. 0071 and 0072, memory device 103 may include a semiconductor memory device, Semiconductor memory devices include volatile memory devices, such as dynamic random access memory ("DRAM") or static random access memory ("SRAM") devices).

Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHU CHUN GAO whose telephone number is (571)270-5999. The examiner can normally be reached on Monday -Thursday 6:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KRISTINE KINCAID can be reached on 571-272-4063. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHU CHUN GAO/Examiner, Art Unit 2437 


/MATTHEW SMITHERS/Primary Examiner, Art Unit 2437